PER CURIAM.
Motion for an appeal from a judgment awarding a private passway to George and William V. Tackett over the land of T. D. Wheeler apd allowing damages of $30 to the latter as the value of the land taken for this purpose. We conclude the evidence supports the verdict of the jury that the establishment .of the passway was one of practical necessity within the, purview of KRS 381.580; that the finding as to damages was not inadequate; that the instructions were pot erroneous; and that permitting one. of. the commissioners, L. E. Wallace, to testify concerning the value of the land taken. was not incompetent.
The motion is overruled and the "judgment is affirmed.